JOURNAL ENTRY AND OPINION *Page 3 
{¶ 1} This case came to be heard upon the accelerated calendar pursuant to App.R. 11.1 and Loc.R. 11.1, the record from the Cleveland Municipal Court and the briefs of counsel. Plaintiff-appellant Veria Johnson appeals from a municipal court order that granted relief from a judgment rendered against defendant-appellee Albert Lee Jackson. Her two assignments of error complain that the court erred by granting relief from judgment because Jackson failed to establish grounds for relief as required by Civ.R. 60(B).
 {¶ 2} The court did not abuse its discretion by granting the motion for relief from judgment. The magistrate's decision, as adopted by the court, confirmed Jackson's claim that he did not receive notice of the trial date. This constituted grounds for relief under the catch-all provision of Civ.R. 60(B)(5). See Riley v. Cleveland TelevisionNetwork, Cuyahoga App. No. 83752, 2004-Ohio-3299, at ¶ 12. The assigned errors are overruled.
Judgment affirmed.
It is ordered that appellee recover of appellant his costs herein taxed.
The court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this court directing the Cleveland Municipal Court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. *Page 4 
  COLLEEN CONWAY COONEY, P.J., and MARY J. BOYLE, J., CONCUR *Page 1